Name: Commission Regulation (EEC) No 273/80 of 6 February 1980 amending Regulation (EEC) No 2184/79 as regards the dates set for the approval of contracts relating to preventive distillation for the 1979/80 wine-growing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 2. 80 Official Journal of the European Communities No L 30/ 11 COMMISSION REGULATION (EEC) No 273/80 of 6 February 1980 amending Regulation (EEC) No 2184/79 as regards the dates set for the approval of contracts relating to preventive distillation for the 1979/80 wine-growing year lodging the application for approval and, consequently, approval itself ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( !), as last amended by Regulation (EEC) No 2961 /79 (2), and in particular Article 11 (4) thereof, Whereas Article 2 of Commission Regulation (EEC) No 2184/79 (3) sets the final dates for lodging applica ­ tions for approval and for the approval of contracts relating to preventive distillation for the 1979/80 wine ­ growing year ; Whereas the scale of certain distillation operations carried out at the beginning of the wine-growing year has given rise, especially for distillers, to difficulties in the normal conduct of other distillation operations ; whereas, in these circumstances, the conclusion of delivery contracts is liable to be delayed beyond the time limits set for the approval procedure ; Whereas it is appropriate, in order to avoid over ­ loading distilleries, to postpone the final date for HAS ADOPTED THIS REGULATION : Article 1 The date 1 February 1980 in Article 2 ( 1 ) of Regula ­ tion (EEC) No 2184/79 is hereby replaced by the date 1 April 1980, and the date 15 February 1980 in para ­ graph 2 of the same Article is hereby replaced by the date 15 April 1980 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 February 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels . 6 February 1980 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 54, 5. 3 . 1979, p. 1 . (2) OJ No L 336, 29. 12. 1979, p. 9 . (J) OJ No L 252, 6 . 10 . 1979, p. 7.